significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun pata in re company this letter constitutes notice that with respect to the above-named defined benefit pension_plan waivers of the percent excise_tax under sec_4971 b of the internal_revenue_code have been granted for the excise_taxes that would otherwise apply with respect to the plan years beginning january and january january the waivers of the percent excise_tax have been granted in accordance with section b of the employee_retirement_income_security_act_of_1974 erisa the amount for which these excise_tax waivers have been granted is equal to percent of the contribution which would otherwise be required to reduce the balance of the funding_standard_account to zero as of the end of each of the applicable_plan years for which a waiver is granted to the extent such deficiency has not been corrected of course because we have waived the excise_tax for these three years the penalties and interest associated with respect to the excise_taxes under section b of the code will be zero according to the information received the company has negative net_worth and negative working_capital and has had net losses in four of the past five years consequently the company has not been able to meet the minimum_funding_standard for the pension_plan since the plan_year ending december company has however paid the excise_tax under sec_4971 a of the code for the plan years ended december the and december on filed a distress termination of notice of intent with the pension_benefit_guaranty_corporation pbgc subsequently the company and the pbgc reached and agreement in which the plan was terminated effective and the pbgc was appointed trustee of the plan this ruling is directed only to the taxpayer that'requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney form on file a copy of this letter is also being sent to the manager employee_plans classification in letter should be furnished to the enrolled_actuary for the plan a copy of this if you have any questions on this ruling letter please contact sincerely heb p- james e holland jr manager employee_plans actuarial group
